Citation Nr: 0112913	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  94-45 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from July 1967 to July 1971 
and from January 1986 to January 1990.

This appeal arises from a November 1993 rating decision of 
the Baltimore, Maryland Regional Office (RO).  The case was 
remanded from the Board to the RO in October 1997 and July 
1999 for additional development of the evidence.

A personal hearing was scheduled at the Board in April 2001; 
however, the veteran failed to appear and his claim will be 
processed as though his request for a hearing had been 
withdrawn.


FINDINGS OF FACT

1.  In July 1999, the Board remanded the issue of entitlement 
to service connection for a right elbow disability for 
additional development of the evidence.

2.  The additional development requested by the Board has not 
been completed as the veteran failed to appear for a 
scheduled VA examination; thus, evaluation of the veteran's 
original compensation claim will be based on the evidence of 
record.

3.  The veteran's right elbow disability was not initially 
manifest during service, arthritis was not manifest within 
the first post service year, nor was there an increase in 
severity of a preexisting right elbow disability during a 
period of service.







CONCLUSION OF LAW

The veteran's right elbow disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.306, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (2000).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  A preexisting injury 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The service medical records include one reference to the 
right elbow.  On the January 1990 separation examination 
report, there was a right elbow scar.  It was reported that 
the veteran lacked 20 degrees of extension of the right 
elbow.  

On VA orthopedic examination in January 1993, the veteran 
reported that he had injured his right arm while playing 
volleyball in 1979.  There was pain and the veteran reported 
that limitation of motion of the joint had slowly developed 
over time.  He went to a physician who removed a spur from 
the back of the elbow.  This procedure did not help too much.  
He was operated on again about a year later when an incision 
was made from the front of the elbow.  This operation helped 
some but he still did not have full range of motion.  
Examination of the back of the right elbow revealed a 9 cm. 
long nontender scar and there was a 19 cm. scar over the 
cubital fossa.  There was no atrophy of the muscles of the 
right arm.  There was loss of extension of the right elbow 
due to a bony block.  Right arm grip strength was normal.  
The diagnoses included loss of motion of the right elbow due 
to osteoarthritis of the right elbow joint.  

In the July 1999 Board remand, it was noted that before a 
determination could be made as to the incurrence or 
aggravation of a right elbow disability in service, the 
veteran's claims file should be as complete as possible.  
This required that all medical records relative to the right 
elbow be obtained to include records from 1979 and the 
surgical records thereafter.  Following this development, the 
veteran was to be afforded a VA examination of the right 
elbow.  The VA examiner was asked to provide an opinion as to 
the time of onset of any current right elbow disability.  In 
the event that the examiner found that any such disability 
had an onset between the two periods of active service (after 
July 1971 and before January 1986), then the examiner should 
provide an opinion as to whether a right elbow disability 
increased in severity during the second period of service 
beyond the natural progress of the disease.  

In compliance with the Board's remand, the RO sent the 
veteran a letter in July 1999 requesting information as to 
the names, addresses and dates of treatment for the health 
care providers where he received right elbow treatment in 
1979 and the early 1980s.  A response was not received.  
There is nothing in the record to indicate that the veteran 
did not receive this letter.  

A VA orthopedic examination was scheduled in February 2000.  
The veteran failed to report for this examination.  

An October 2000 report of contact, prepared by the RO, shows 
that the RO tried to find the veteran's address by calling a 
Clarence Brooks in the phone book, but that there was no 
answer.  This was the only listing in the phone book for a 
Clarence Brooks.  A note from the veteran's representative 
indicates that their current address for the veteran was the 
same as the one the RO had.  It was further indicated in the 
note that the representative did not have a current phone 
number for the veteran.  

The Board determined in July 1999 that it was necessary to 
have the veteran examined in order to ascertain whether the 
veteran was entitled to service connection for a right elbow 
disability.  As detailed above, however, the veteran did not 
report for a scheduled examination, respond to evidentiary 
requests, or otherwise assist the RO in the development of 
his claim.  

VA regulations provide that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.    

In this case, the RO has been unable to locate the veteran 
since the July 1999 Board remand.  The RO took independent 
initiative to attempt to find the veteran in the phonebook 
after multiple letters to the veteran and scheduled 
examinations went unheeded.  The RO's efforts were to no 
avail.  Likewise, the veteran's representative has indicated 
that they did not know the veteran's current location.  Thus, 
the veteran has failed to meet his burden of keeping the VA 
apprised of his whereabouts and he has failed to report for a 
VA examination.  Accordingly, under 38 C.F.R. § 3.655, the 
Board will evaluate his claim based on the evidence of 
record.

The record shows that the veteran injured his right elbow 
while playing volleyball between his two periods of service 
in 1979.  During the ensuing several years, surgery was 
performed on the right elbow.  In January 1990, on the 
separation examination, a scar and limitation of motion of 
the right elbow were noted.  More recently, on VA examination 
in January 1993, arthritis of the right elbow was diagnosed.  
There is no evidence, however, that a right elbow disability 
was incurred in service or that any preexisting right elbow 
disability increased in severity during the second period of 
service.  The case was remanded to afford the veteran an 
examination with an opinion as to the time of onset of any 
current right elbow disability and in the event that the 
examiner found that any such disability had an onset between 
the two periods of active service (after July 1971 and before 
January 1986), then the examiner would provide an opinion as 
to whether a right elbow disability increased in severity 
during the second period of service beyond the natural 
progress of the disease.  As the veteran failed to appear for 
a VA orthopedic examination, this development was not 
accomplished.  Based on the evidence of record, there is no 
evidence that any current right elbow disability was incurred 
in or aggravated during service.  Accordingly, the 
preponderance of the evidence is against the veteran's claim.


ORDER

The claim of entitlement to service connection for a right 
elbow disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

